-DETAILED ACTION-
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
	This application is a divisional of 16/744,868 filed on 01/16/2020, which is a divisional of 15/839,402 filed on 12/12/2017.
Claim Status
	Claims 1-20 are pending and examined.
Information Disclosure Statement
	Non-patent literature documents 1 and 46 cited on IDS dated 03/29/2021 and non-patent literature document 3 cited in IDS dated 08/23/2021 were not considered because the citations do not comply with 37 CFR 1.198. 
	Non-patent literature document 2 cited in IDS dated 03/29/2021 was not considered because applicant did not provide its English language translation nor its concise explanation of relevance. 
	Non-patent literature document 1 cited in IDS dated 08/23/2021 was not considered because applicant did not provide its English language translation nor its concise explanation of relevance. 
	Non-patent literature document 1 cited in IDS dated 08/23/2021 was not considered because applicant did not provide a copy of the document to the Office. 
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is drawn to a method for making a chemical compound comprising steps of dissolving and polymerizing. The claim is indefinite because it is not clear if the claim is complete since the step of polymerizing forms an ionene unit and the relationship between “a chemical compound” and “an ionene unit” is unknown. According paragraph 0004 of the specification, a chemical compound can comprise an ionene unit comprising a cation distributed along a degradable backbone. In the event that applicant intended for the polymerizing step to form the chemical compound comprising an ionene unit, it is recommended to amend the claim to recite such limitation. 
Claims 2-9 are indefinite because the claims depend from claim 1 and require indefinite limitations of claim 1. 
Claim 10 is drawn to a method of making a chemical compound comprising the steps of dissolving and polymerizing. The claim is indefinite because it is not clear if the claim is complete since the step of polymerizing forms a copolymer and the relationship between “a chemical compound” and “a copolymer” is unknown. Based on paragraph 0034, a chemical compound encompasses polymers and based on paragraph 0062, a polymer encompasses a copolymer. Grounds of rejection may be obviated by replacing “a chemical compound” with “a copolymer” in line 1, and replacing “a copolymer” with “the copolymer” in line 7. 
Claims 11-20 are indefinite because the claims depend from claim 1 and require indefinite limitations of claim 10.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459.  The examiner can normally be reached on 8-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Alma Pipic/
Primary Examiner, Art Unit 1617